 MOUNT HOPEFINISHINGCOMPANY513preceding sentences, and shall thereafter, in accordance with such list, be offered employmentin their former pr substantially equivalent positions as such employment becomes availableand before other persons are hired for such work.Itwill also be recommended that the Respondents be required to make whole all employees onthe payroll of the week beginning July 23, 1951, who were discriminatorily laid off on July 31,1951, or discharged on September 19,1951, by payment to each of them of a sum of money equalto the amount that he or she normally would have earned as wages from the date of such dis-crimination to the date of offer of reinstatement, or in the cases of employees for whom thereis insufficient work available, to the date of his or her placement on a preferential list as aboveset forth, as the case may be, less his or her net earnings during said period, the back pay tobe computedon a quarterlybasis in the manner established by the Board in F. W. WoolworthCompany (90 NLRB 289). It will also be recommended that the Respondents preserve and, uponreasonable request, make all pertinent records available to the Board and its agents.It has also been found that on and after July 28, 1951, the Respondents unlawfully refused tobargain collectively with the Union as the exclusive representative of the employees in an ap-propriate unit.The Trial Examiner will therefore recommend that the Respondents uponrequest, bargain collectively with the Union as such representative and, in the event that anunderstanding is reached,embody such understanding in a signed agreement.In view of the nature of the unfair labor practices committed, the commission by the Respond-ents of similar and of other unfair labor practices may be anticipated. The remedy should becoextensive with the threat it will therefore be recommended that the Respondents cease anddesist from infringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Textile Workers Union of America, CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.All production and maintenance employees of the Respondents at their North Dighton,Massachusetts, and Butner, North Carolina, plants, including powerhouse employees andworking foremen, but excluding office and clerical employees, professional employees, guards,and all supervisors as defined by the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.Textile Workers Union of America, CIO, was onjuly 28, 1951, and at all times since thenhas been, the exclusive representative of all employees in the aforesaid appropriate unit forthe purposes of collective bargaining within the meaning of Section 9 (a) of the Act4.By refusing on July 28, 1951, and at all times thereafter to bargain collectively withTextile Workers Union of America, CIO, as the exclusive representative of their employeesin the aforesaid appropriate unit the Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of their employees, and thereby dis-couraging membership in the above-named labor organization, the Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.6.By interfering with, restraining, and coercing their employees in the exercise of rightsguaranteed in Section7 of the Act,the Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]COMMANDER MILLS, INC.andTEXTILE WORKERS UNIONOF AMERICA, CIO. Case No. 16-CA-574. July 30, 1953DECISION AND ORDEROn May 13, 1953,Trial ExaminerArthur E.Reyman issuedhis IntermediateReport in the above-entitled proceeding, 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that the Respondent had not engaged in certain unfairlabor practices and recommending that the complaint be dis-missed in its entirety,as set forth in the copy of the Inter-mediateReport attached hereto. Thereafter,theTextileWorkers Union of America, CIO, the charging party, filedexceptions to the IntermediateReport.The Board'has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report,the exceptions, andthe entire record in the case,and hereby adopts the findings,conclusions,and recommendationsof the TrialExaminer.We note the following facts concerning the organizationalactivities of EarlGarth Smithand BerniceSmith, which theUnion points up in its exceptions:The 1951 organizing drive,inwhich Earl Garth Smith"assumed active leadership in theway of securing applications for membership and supportingthe Union"as referred to by the Trial Examiner, was under-taken under the direction of the Textile Workers Union repre-sentatives sent to Sand Springs;during the drive in the springof 1952,when Earl Garth Smith wired the Textile WorkersUnion headquarters in Dallas,Texas, and received 1,000mem-bership cards,there were no union representatives present inSand Springs.Moreover,in 1952 Smith and his wife were theonly employees actively engaged in soliciting union member-ship. It was during this period, according to Smith's testimony,that he obtained 100 signed cards, and Edwards and Fisher"joked with him in the canteen one day concerning his unioncards."We note too,as urged by the Union,that Smith and his wifecompleted applications indicating their desire to be consideredfor reemployment and mailed them to the Respondent, byregisteredmail. It is uncontroverted,however, that neitherSmith nor his wife ever applied in person for reemploy-ment from the time of their layoff until the time of thehearing, and that it was the Respondent's policy to hire "atthe gate."Despite the outstanding efforts of the Smiths in behalf of theUnion in 1952 immediately preceding their layoffs, we find, asdid the Trial Examiner, particularly in view of the lack ofevidence of hostilityby theRespondent against the Smiths orthe Union and the failure of the Smiths to apply in person forreemployment,that the Respondent has not discriminatedagainst EarlGarth Smithor Bernice Smith.[The Board dismissed the complaint.]'pursuant to the provisions of Section 3(b) of the Act, the Board has delegated its powers inconnection with this case to a three-member panel[Members Houston,Murdock, and Styles] COMMANDER MILLS, INC.Intermediate ReportSTATEMENT OF THE CASE515After a charge filed on October 28, 1952, and a first amended charge filed on October 30,1952, by Textile Workers Union of America, CIO, herein called the Union, the General Counselfor the National Labo! Relations Board by the Regional Director for the Sixteenth Region onFebruary 4, 1953, issued a complaint against Commander Mills, Inc., herein called theRespondent, alleging that the Respondent on or about July 13, 1952, discharged employeesEarl Garth Smith and Bernice Smith and at all times thereafter unlawfully failed aod refusedto reinstate them because of the activities of Earl Garth Smith in behalf of the Union and/ortheir membership in the Union, or because they engaged in concerted activities for the purposeof collective bargaining or other (sic) material aid or protection. The complaint further allegesthat by reason of the conduct complained of, the Respondent discriminated and is discrimi-nating against these two employees, and is thereby engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act, and that by such conduct Respondent interfered with, restrained, andcoerced and is interfering with, restraining, and coercing its employees in their rightsguaranteed under Section 7 of the Act, thereby engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the ActThe Respondent, on February 16, 1953, failed a motion to quash charges, on the groundsthat a copy of the charge was not served upon it in the manner and within the time providedby law and the governing rules of the Board. On the same day, the Respondent filed a motionto quash notice of hearing and service thereof, on the ground that the notice of hearing wasnot issued, served, and return made thereon, in accordance with law These two motionswere denied in an order by a Trial Examiner duly designated to rule thereon, were thereafterrenewed orally at the opening of the hearing herein, and were again denied by the TrialExaminer duly designated to hear the case The objections of the Respondent to these rulings,renewed and continued through the hearing, are hereby overruled and the prior rulingsaffirmedBy special appearance and answer, also filed on February 16, 1953, the Respondent assertsin substance that the Board is without jurisdiction and that the complaint is insufficient inlaw to confer jurisdiction upon it, and denies the violations of the Act alleged in the complaintOn the issues so raised, and pursuant to notice, a hearing was commenced and held by TrialExaminer Howard Myers at Tulsa, Oklahoma, on March 23, 1953. On that date, certainquestions related to motions and the production ofdocumentz^ were considered, and the hearingwas then adjourned until April 2, 1953, without the taking of testimony The hearing wasresumed on April 2, before the undersigned Trial Examiner, duty designated to take the placeof the Trial Examiner previously designated to conduct the hearing, and concluded on April6, 1953At the hearing, the charging party appeared through its representative and the GeneralCounsel and the Respondent were represented by counsel Full opportunity to be heard, toexamineand cross-examine witnesses, and to introduce evidence bearing on the issues, toargue orally upon the record, and to file briefs, proposed findings of fact, and proposed con-clusions of law, were afforded the partiesUpon the entire record in the case and from his observation of the witnesses, and afterfull consideration, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, Commander Mills, Inc , is a corporation organized under and existing byvirtue of the laws of the State of Oklahoma, having its principal office and place of businesslocated in the city of Sand Springs, Oklahoma, where it engages in the production of cottongoods.Respondent, in the course of its business during the 12-month period immediatelypreceding the filing of the complaint herein, which period is typical and representative ofall times material hereto, purchased for its plant raw material in excess of $ 1,000,000 in322615 0 - 54 - 34 5 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalue, approximately 75 percent of which was shipped from outside the State of Oklahoma,and sold finished goods from this plant valued in excess of $ 1,000,000, approximately 75percent of which was shipped to locations outside the State of Oklahoma.The Trial Examiner finds that the Respondent is engaged in commerce within the meaningof the ActILTHE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labor organization within the meaning ofSection 2, (5) of the Act, admitting to membership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESDescription of Weaving DepartmentThe Respondent, at its mill at Sand Springs, is engaged in operations in the mill properand in a bleachery. The mill is comprised of 5 departments- -carding, spinning, spooling,warping and slashing, and weaving. Some 900 to 1,100 employees are usually engaged inthe several departments of the mill The president is the active head of operations, andunder him is a mill manager and a mill superintendent. The active head of the weavingdepartment is an overseer who has a shift foreman under him for each of the several shiftsof workers.The weaving department is made up of 3 weave rooms, designated by number. Weave room1 is on the first floor of the plant; it is separated from weave room 2 by a partition. Weaveroom 3 is on the second floor of the plant, above weave room 2. The part of the buildingoccupied by weave room 2 and weave room 3 was constructed as an addition to the plant inthe year 1939. The first installation of equipment in these 2 rooms was accomplished in thatyear, and consisted of 2 types of looms--the Draper type and the Stafford type Model EDraper type looms and Stafford type looms were installed in room 3, which was the only oneof the 3 weave rooms in which the Stafford type was installed. On June 14, 1952, there were328 Stafford type and 80 model E Draper type looms in room 3, all installed in 1939.The Stafford type looms were purchased, used, through a Government agency for approxi-mately $ 60,000About July 1951 the Respondent determined, because of the age and com-parative inefficiency of the Stafford type looms, to replace them and placed an order formodern XL model Draper type looms, at an approximate cost of a half million dollars, fordelivery estimated for sometime during June 1952 Eventually, the 328 Stafford type loomsin weave room 3 were replaced by 258 model XL Drapers. On about September 6, 1952, themodel E Drapers remained in weave room 3, and some of the new model XL Drapers, re-ceived in August, had been installed, the estimated June delivery date not having been met.The model XL Drapers as ordered all finally were installed and were in operation by aboutthe first of January 1953The Staffords to be replaced by the new Drapers were scheduled to be junked In aboutMay 1952, the warps on these looms were begun to be allowed to run out, until, in September1952 (about the time the first new Drapers were installed), there were between 90 and 120Staffords still operable in weave room 3. At that time, because of a need for a 90-inch cloth,the remaining Stafford looms were reactivated and the third-shift crew from weave room 2was put on this work for a period of about 2 months When this work was completed, theseremaining Stafford type looms were finally replaced iThe weaving department, when in full operation, works 3 regular 8-hour daily shifts, eachof 40 hours per week The first shift runs from 7 a.m to 3 p m , the second shift from 3 p mto 11 p m., and the third shift from 11 p m to 7 a.m An employee regularly assigned to oneshift during a payroll period may at times "double over" and work more hours on anothershiftAmong the jobs are those classified as loom fixers, weavers, battery fillers, andextras. During the times mentioned herein, on the third shift in weave room 3, 5 loom fixers'As shown below, regular third-shift operations in weave room 3 had been discontinued onJune 14, 1952. COMMANDER MILLS, INC.517and 10 weavers ordinarily worked the shift when the Stafford and model E Draper type loomswere in use;32 looms to 1 weaver,and 64 looms to 1 loom fixer.After the installation of the258 model XL Drapers to replace the 328 Stafford looms, there was 1 weaver to from 24 to28 looms and 1 loom fixer to from 60 to 64 loomsThe Layoff of June 13-14, 1952In weave room 3, all employees on the third shift ending on the morning of June 14, 1952,received separation notices which apprised them that they were laid off because the Respondentwas discontinuing operation of Stafford type looms on that shift with a consequent reductionin personnel.2With the exception of some work done in September 1952,the third shift was not fullyreactivated in weave room 3 until completion of the installation of the model XL Draper loomsin the latter part of the year.Employment of Earl Garth Smithand BerniceSmith andTheir Activitiesin Supportof the UnionSmith was first employed by the Respondent in September 1939, in setting up the changemotions on the recently purchased Stafford type looms.Thereafter,he was employed as aloom fixer until about 1940,when he returned to Texas to work at Postex Cotton Mills, wherehe had been employed before he was hired by the Respondent After about 9 months, he wasreemployed by Respondent as a loom fixer until sometime in the year 1943,when he returnedtoTexas. He again came to work for Respondent as a loom fixer on July 27, 1947, and wasthereafter employed steadily until laid off at the end of work at 7 a.m. on Saturday,June 14,1952. On the following Monday, June 16, or the Monday following that(the record is not clear)he went to work for the W. C. Norris Company, located in Tulsa, and has been steadily em-ployed there up to the present time.On the day he was laid off by the Respondent, he wasbeing paid at the rate of$1.33 per hour.His rate of pay in new employment was somewhathigher, and presently is at the rate of $ 1.60 per hour.At different times after his employment by the Respondent,Smith worked in each of the3 weave rooms, until the third shift was initiated in weave room 3. At that time he was aspare loom fixer and was engaged in fixing and overhaulingAt hisrequest,he was assignedas a loom fixer to work on the third shift in weave room 3, and was so employed thereafteruntil he was laid off.When Smith began his employment with the Respondent in the year 1947,he then occupiedand now lives in one of a number of houses located on Mill Row,near the plant,which arecontrolled by the Respondent under lease,and made available for rental by employees of theRespondent.Bernice Trull Smith, his wife,began extended employment with Respondent on December5, 1947,as a spare weaver,and later and until June 14,1952, when he was laid off, was em-ployed as a weaver on the third shift in weave room 3.InMay 1951,Smith became interested in organizing the employees of the Respondentinto the Union, and thereafter assumed active leadership in the way of securing applicationsformembership and supporting the Union.His home on Mill Row was used as local head-quarters for the Union and appears to have been the center of organizing activity.He com-municated with representatives of the Union, obtained blank union application or authoriza-tion cards,and succeeded in obtaining the signatures of many employees thereto. Mrs. Smithactively assisted him and the Union,and herself secured a number of employees'signa-tures.2 Thefollowing employees are shown to have been regularly employed and were on the pay-roll for the period ending June 14, 1952:Loom fixers--Earl Garth Smith,James Nolan Price,Melvin John Collins,Frank D. Wise,A. D Brown; weavers--Nadine Hutton Mooney,BerniceTrull Smith, Gertrude Rice,HallieWilhite,Maudie Davison, Claude E. Peek, Letnmie EarlMcConnell,Clarence R.Davis,Jesse F. Hefner,Edward L. Ryals 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe union campaign in 1951 culminated in a consent election conducted by the NationalLabor Relations Board in September, in which a majority of the voters rejected the Unionas their bargaining representative 3The Respondent was aware of this union activity and the Smiths' part in it. Its presidentwas personally informed by Smith; John Leisy, the overseer in the weaving department, andJames P. Edwards, the foreman on the third shift in weave room 3, and undoubtedly otherson the management side had heard it discussed by and among employees.Contentions in Support of Alleged Discriminatory ActsIn presentinghis case, the General Counsel effectively showed the activities of Smith andMrs. Smith in behalf of the Union, and established the fact that the Respondent, by responsiblemembers of management,were aware of the efforts exerted by them in support of the unionorganization.To establish allegations of discrimination as contained in the complaint, theGeneral Counsel undertook to show that the Respondent took advantage of the conversionand installation of new equipment for old to get rid of two of the most active leaders in theunion movement in the plant.In so doing,he presented evidence going to show that Smith wasan experiencedand qualified loom fixer, as capable, if not more so, than any other loomfixer for work on any model or typeof loom, that he was one of the oldest loom fixers in pointof service with Respondent:that there never had been any complaint concerning the way lieperformed his duties,and that on several occasions he filled in and performed the duties of ashift foreman. The General Counsel undertook to show that Mrs Smith was one of the oldestweavers In point of service,and one of the most efficient,and that her services always weresatisfactory in every way.Considerable evidence was advanced in support of and in somerespects in opposition to these contentions.The Trial Examiner finds that in substance theevidence in this case bearing on these particular facts regarding comparative experience,ability, and satisfactory service sustains the contentions of the General Counsel. The reso-lution of these facts alone,however,cannot determine the caseFurther in support of allegations of discrimination, the General Counsel undertook to showby use of payroll records, supported and enlarged upon by the testimony of witnesses, thatof all the employees laid off on June 14, 1952 (with the exception of one or two who left thelocality),were immediately or subsequently transferred to other shifts or weave rooms inthe department, or were rehired; and that as the third shift in weave room 3 again regainedfullstrength, loom fixers and weaverswereemployed in preference to Smith and MrsSmith. 4John Porter, employed as a loom fixer on the third shift in weave room 3 was trans-ferred, shortly before the layoff on June 14, 1952, to the third shift in weave room 2 and con-sequently was not on the weave room 3 payroll on the day of the general layoff. James NolanPrice, a loom fixer in weave room 3, third shift on June 14, 1952, was continued at his em-ployment on that shift as a loom fixer practically full time and for or during every payrollperiod thereafter. Porter and Price had been employed by the Respondent since 1939 or 1940and had been loom fixers for several years before the layoff. It will be noted that beginningaboutNovember 1, 1952, loom fixers other than Pricestartedto become employed on theSAlthough union organizing activities have been carried on in the past, there is no history ofcollective bargaining between the Respondent and a labor organization as representative of itsemployees in an appropriate bargaining unit, so far as the record in this case shows. TheUnion, the charging party herein, has twice been rejected by employees of the Respondent assuch a representative. The Board has conducted two consent elections among employees eligiblefor membership in the Union to determine whether they desire the Union to represent them forthe purposes of collective bargaining. The first, held in June 1949 (Case No 16-RC-395),resulted in 606 votes being cast against the Union out of a total of 936 valid votes cast andcounted. The second, held in September 1951(CaseNo. 16-RC-847), resulted in 590 votes castagainst the Union out of a total of 958 valid votes cast and counted.4 The testimony with respect to individuals employed on and after the payroll period endingJune 14, 1952, employed on the third shift in weave room 3, based on available payroll records,in summary is as follows: COMMANDER MILLS, INC519third shift in weave room 3, first, Lloyd Wheeler, then Boatman, and, for the pay periodending January 10, 1953, Melvin Brown again was employed on that shift Wheeler had beenhired as a loom maker first on April 10, 1945, and Boatman had been hired on July 26, 1947The record does not disclose an employment date for Brown, although lie was one of theloom fixers laid off on June 14, 1952 The Trial Examiner rejects the contention of theGeneral Counsel as to the superior qualifications and experience of Smith over any one ofthese loom fixers and, for the reasons stated below, cannot infer a motive on the part of theRespondent to discriminate against Smith through the simple fact of the employment and re-employment of any of these five men at the time when it occurred. These men, as well asSmith, were shown to be capable and competent in the job.With respect to the length of service of individual weavers employed on the third shift inweave room 3, available employment records indicate the following first dates of employ-ment- Lemmie Earl McConnell, April 2, 1945, Charles Hall, February 4, 1946, MamieTABLE I:Employed during payroll period ending June14, 1952, on 3rd shift, weave room 3First payroll periodthereafter employed on3rd shift, weave room3First payroll periodinwhich transferred oremployed on othershifts or locationsLoom FixersEarl Garth SmithJames Nolan PriceMelvin John CollinsFrank D. WiseA D. Brown6/28/526/28/526/28/526/28/52Weavers:Nadine Hutton Mooney11/ 1/52Bernice Trull SmithGertrude Rice11/ 1/52Hattie Wilhite6/28/52Maudie Davison11/ 1/52Claude E Peek6 /28 /52Lemnue Earl McConnell6/28/52Clarence R. Davis9/20/52Jessie S Hefner11/15/52Edward L. RyalsExtra weavers:Kathleen Henchy11/29/526/28/527/12/526/28/526 /28 /527 /12/52TABLE II:Not employedduring payroll periodPayroll date duringending June14, 1952,on 3rdshift,which employedweave room 3, but lateremployedthereLoom Fixers:JohnPorter.................................................... ..... ... 11 /1/52LloydWheeler......................................................... ..........11 /1/52Clarence Boatman .......................... ............................ ........12/13/52Melvin Brown ........ ..... .................... ................................. 1/10/53William Condray ..................................1/21/53Walter W. Smith .................................................................3/ 7/53 520DECISIONSOF NATIONALLABOR RELATIONS BOARDDavison,May 17, 1946, Nadine Mooney, July 22, 1947, Bernice Trull Smith, December 5,1947, Frank Spears, July 28, 1948, Gertrude Rice, August 24, 1949, Dorothy Matts, October14,1949;ClaudePeek, June 30, 1951, Clarence Davis, August 6, 1951; Edward Ryles,August 6, 1951; Kathleen Henchy, March 8, 1952, Robert McNeill, June 9, 1952; Edna Manus,October 4, 1952; Leota Lawson, October 4, 1952. Again, although it may be conceded for thepurposes of this case that Mrs. Smith was an efficient and capable worker, no motive ofdiscrimination can be inferred from the fact that other weavers were reemployed after thelayoff.Alleged Instances of Hostility Toward SmithSmith related an incident and a conversation which occurred between him and H. B. Dowell,president of the Company,just prior to the timeSmithbegan his active canvassing on behalfof the Union According to him, he met Dowell as he was going off work at about 7 a.m. andasked Dowell if he could speak to him for a moment The two men walked toward Dowell'soffice and at that time, according to Smith he toldDowell thathe understood that he, Smith,was giving him a dirty deal,that he had never"run over anybody" in his life and he wanteditclearly understood that he was not trying to take advantage of Dowell or anyone else, andthat he said Dowell "if it is possible and it is in my power I'm going to organize a union here,the CIO-TWUA,if it is possible"and that Dowell then said"Iused to like you."Smith saidthat he replied,"Iam sorry,Mr Dowell,that you don't like me now because if that is theway you feel about,itwill have to be all right,because I'm going to still organize a union if itis possible If you want to know why,Iwill tellyou You willhave to ask me, but I will tell youwhy ifyou want to know"Immediately following this conversation Smith said he calledTruman Henderson,a Textile Workers Union of America representative,at the Bliss Hotel,Tulsa,told Henderson he was"ready to start," and thereafter engaged actively in attemptingto organize the employees of the Respondent into the Union.Dowell's version of the conversation was thisA.As I recall, he said, "I would like to speak to you" or "may I speak to you for amoment" or something like that. We stepped into the office. As I recall, we went upstairstoward my office The conversation was this. He said, "Mr. Dowell, I want you to knowthat I would not do anything against you personally at all. You have been very good to meand I appreciate it " My answer was, "Why, what do you mean, we have always been goodfriends" So he said, "Well, this organization that is going on and my part in it, I wantyou to know that if you think that I have anythingagainst you personally or would injureyou in any way, if you say so, I will leave town." I replied, "That is a matter for you todecide." He said, "Well, you know there are some things that a person believes in downin their heart, and I want you to know, while I believe in it, I don't want to injure youpersonally at all." My reply to him was that a person should live in accordance with thedictates of his conscience, I have always in my experience found it to be the best pro-4 Weavers:Melvin Gee.................................................................................... 8/29/52J.D. Anderson ........................................... ..............................8/29/52FrankSpears ....................................... ........ ......... .........9/20/52Robert T. McNeill ......................................................... ....... ....10/ 4/52Charles T. Hall ................................................................................ 10/18/52Sylvia Cambrink ..................................................................................11 /15/52Nellie Grigsby (9) ..............11/15/52............................ ...................... .... .......Lonnie Walls ................................................................12/13/52Van Rue Farrell .............. ................ ...................... ...... ........12/13/52NannieH Box ........................... ........................................................12/27 /52Milban Walls ...................................................................................12/27 /52Dorothy Matts .............................................................................12/27/52CarlosHeason....................... ... ........... .............................12/13/:5Lucille Harvey.................................. ..... ...................1 /21 /52Dale Box ..................................................... ....... ........ ........... 2/ 7/53Coy Mashburn ................................................................. ........... 2/21/53Charles Mason ........................ ....... .............................................. 2/21/53 COMMANDER MILLS,INC.521cedure to live with a good conscience and he should live accordingly and everyone elseshouldHe did ask me if I would favor him and advance him $50. I said, "Yes, sure."He had with him some advance slips that he owed us in the operation and I advanced him$ 50 which I remember he received and which he paid back.Q.Well, now, those advance slips, what are they, Mr. Dowell?A.We advance funds to our employees and have a slip which goes to our cashier,Mr. Williams, and he advances them against the payroll, against his payAgain apparently for the purpose of showing that the Respondentwas opposedto him becauseof his union activities and consequently later discriminated against him, Smith testified thatEdwards, his shift foreman and one Fisher, a son of the mill superintendent, had joked withhim one day in the canteen concerning his union card. Thisappearsto have been during thetimewhen Smith and his wife and others were most activelyengaged insoliciting unionmembership.Smith did not work his shift on the day of the layoff, but according to him, he appeared inweave room 3 at the end of the shift and told Edwards, the shift foreman, that he, Edwards,knew why he was being laid off; and that Edwards made no reply. From this, it is assumedthat Smith expects that Edwards' silence is to be taken as acquiescence to Smith's impliedstatement that he wasbeing laidoff because he was active in the Union.The conversation with Dowell, the banter with Edwards and Fisher, and Edwards'silencein the face of Smith's remark on the morning he was laid off, neither singly nor taken collec-tively, demonstrate hostility or animosity on the part of any of these persons toward Smith.Practice of Respondent in Hiring or ReemployingThe personnel office maintained by the Respondent does not screen employees for hiringor reemployment, nor does it terminate employment of employees. Its function seems to bemore of a fiscal and administrative natureIn the weavingdepartmentLeisy,as overseer,is the executive head. The shift foremen,who report to him,are incomplete charge, subject to the instructions of Leisy, of the severalshiftswhich they supervise; and in ordinary practice the shift foreman is the one whoordinarily hires or fires an employee. Although Leisy has thesuperiorauthority, it is hispractice to accept the actions or recommendations of his shift foreman with respect to thehiring or firing of any individualWhen a shift foreman is in need of help, he may advise Leisy or the personnel department(which has a recordof formeremployees), or he may find a person he considers suitable forthe vacancy and hire that individualuponhis own authority. The Respondent from time totime may acceptwritten applicationsfor employment whichare transmitted to a departmenthead who might have use for the particular skill or talent of the applicant. In ordinary cases,however, and customarily, persons seeking employment apply for a'passthrough thegate intothemill and then go directly to the department head or a shift foreman to apply for work.According to uncontradicted testimony in this case, it is local industry practice for individ-uals wishing work to apply directly for employment to the department head or shift foremanin the plant wherein work is sought In the case of Smith, at the times he was hired andrehired, it was upon oral application to the head of the department, the overseer, and in oneinstance his brother made inquiry as to employment for him and the overseersent a telegramto Smith in Texas informing him that a job was open for him. Mrs. Smith was hired by Leisy,the overseer It is clear that no actual hiring is done by the personnel department, and that inactual practice persons desiring to work apply "at the gate."Under date of September 5, 1952, the Respondent, by T. W. Pafford, its secretary, mailedan identical form of letter to Srn 'h, Mrs. Smith, and the few other employees who had notbeen reemployed by the Respondent o. who had not remained in its employ after the layoffof June 14, 1952. This letter, sent shortly after the new model XL Draper loomswere re-ceived and were being installed in the plant, read as follows:Your name in on our records as a former employee. We never know when we may havea job opening, so we like to keep applications on file for ready reference.You should file an application with us before September 15, if you wish to be consid-ered for reemployment. We don't expect to be doing any great amount of hiring rightaway, but if you do not have an application on file before September 15, you will not becalled after that date should there be a job opening for which we think you are suited. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe must hire on short notice and failure to file application will indicate that you arepresently employed or for some other reason you are not available for workUpon receipt of the letter, Smith and his wife completed the enclosed forms of applicationand mailed them to the Respondent, registered mail Each indicated in these applications thathe and she desired work at the Respondent's mill.On or about September 9, 1952, Smith, on his way to work at W. C. Norris saw Leisy in thelatter's yard, approached him and showed him the letter of September 5 from the Respondent.According to Leisy, it was too dark at that time of the morning for him to read the letter butthat Smith said he had a paper he was going to hit them in the face with--" there is the appli-cation I am going to mail back." Smith denies that he made the remark attributed to him byLeisy. He said he simply wanted to tell Leisy that the Company had offered him employment.As noted above, the charge herein was filed on October 28, 1952. It is uncontradicted uponthe record that up until then neither Smith nor Mrs. Smith had ever personally, directly orindirectly applied for reemployment with the Respondent after the layoff. During the courseof the hearing in this case,after the Respondent had adduced testimony going to show thatshift foremen had the right to hire to make replacements when needed, Mr. and Mrs Smithcalled one evening at the home of Edwards, the shift foreman on the third shift in weaveroom 3, and indicated their desire for reemployment Edwards did not reply.Again on the last day of the hearing at about 5 o'clock in the afternoon, Smith left thehearing room and went down to the plant, met Mrs. Smith, and at the gate asked for admissionto the mill. The watchman telephoned and in response to his call, a weave room shift fore-man came out, and talked to Smith and Mrs. Smith, who asked for work. They were told thatall jobs on that shift had been filled. A few minutes later, while Smith and Mrs. Smith werestanding talking to the watchman at the gate, the secretary of the Company, together withLeisy and Edwards, who had testified at the hearing that afternoons returned from the court-house where the hearing had been in progress. With the permission of Pafford, the secretary,they entered the mill and applied for work to another shift foreman, who told them that noemployment was then availableEvidence of these two purported applications for employment or reemployment, made bythe Smiths during the course of the hearing, does, not impress this Trial Examiner as con-stituting proof of a refusal on the part of the Respondent to reemploy them in their formerpositions because ofthe activity or membership in the UnionOn July 16, 1952, the Monday following the layoff, Mrs Smith applied to the OklahomaEmployment Security Commission for unemployment compensation benefits, which in a de-termination by the Commission on November 18, 1952, were denied. Mrs. Smith took anappealfrom the first determination holding that she was ineligible to receive benefits due torestriction of hours. In the notice ofappeal onher behalf it was stated. "I am available forwork. I still do not have child care for the second shift I haven't been down to the mill but Icalledmy boss on the third shift as he could put me on'the third shift I haven't contactedany of the other shifts. It is pretty hard to get on any shift." This appeal was filed underdate of December 1, 1952, and subsequently was denied 6Concluding FindingsThe facts as shown herein clearly establish that Smith and Mrs Smith, at the time of theirrespective layoffs, were capable and experienced employees; that each was active in the Unionand lending their aid and efforts in support of the Union; that management was fully aware oftheir union activities and support, and that after being laid off, neither was invited by theRespondent to return to workItis just as clearly established that the layoff was the result of management planning,looking forward to the installation of new equipment in weave room number 3. The questionto be resolved here is whether the Respondent took advantage of the occasion to deliberatelys There was an evening session on the last day of hearing.6 The notice of hearing and notice of appeal were received in evidence over the objection ofthe General Counsel, his objection being grounded on the fact that the document itself had notbeen formally authenticated by the Oklahoma EmploymentSecurity Commission. The documentwas received after its contents had been proved by Mrs. Smith under cross-examination, andtherefore was admissible. COMMANDER MILLS, INC.5 23attempt to rid itself of the services of two of the most active adherents to the Union amongits employees.Smith was the only one of the laid-off loom fixers not immediately retained,transferred,or later recalled,Mrs. Smith was among the more experienced weavers, but was not re-tained, transferred, or later recalledEach of the several witnesses who testified at the he. ring, with the exception of Smith,impressed the Trial Examiner with the clarity and straightforwardness of their answers,both under direct and cross-examination Indeed, a close examination of the record disclosesonly the variance of memory on important points natural in the recollection of events orpractices which occurs after a time, or according to the ability of expression on the ,kart ofthe witnessThe Trial Examiner has had no difficulty in deciding to accept the version of Dowell, overthat of Smith, concerning the conversation between them in which Smith referred to his in-tention to support the Union. Smith solicited the occasion for the purpose of securing anadvance against future earnings, and he took the opportunity to discuss his intention to lendsupport to the Union, Dowell answered him in natural fashion and in no way, directly orindirectly, threatened or attempted to coerce Smith.Smith's reported conversations with Leisy and Edwards, and the bantering of Edwards andFisher, are so vaguely described by Smith as to be accorded little weight. The Trial Examinercan nowhere find hostility or even animus displayed by representatives of the Respondenttoward Smith, Mrs. Smith, or the UnionSmith could have made positive effort toward securing reemployment by applying directlyto Leisy, who had twice before hired him, or to a shift foreman. This he did not do, althoughhe continued to live in the vicinity, in a so-called company house, and may be presumed tohave been informed, at least in general, concerning the employment situation at Respondent'smill.The Respondent knew he was continuously elsewhere employed, and according to com-petent testimony, it is not customary for the Respondent to request a former employee toaccept employment with it when that person is elsewhere employedMrs. Smith also could have applied for work at the mill The Trial Examiner attacheslittle importance to the fact that she applied for unemployment benefits, or to the determina-tion that she was ineligible therefor because she was prevented from working the secondshift. It is true that the Respondent might have requested her services, but the mere fact thatitdid not, where no formal seniority or other employment rights existed does not show dis-crimination against herIn considering whether the selection of employees for layoff was discriminatory, the wholecourse of conduct on the part of the Employer should be examined. The Board has frequentlyheld that if in a particular case the evidence should establish that work for a laid-off com-plainantbecome available and the Respondent furnished no adequate explanation for itsfailure to recall such employee in accordance with its general practice, it reasonably may beinferred that the failure to recall was for reasons other than the fact that the complainantmade no application for reemployment. See Salant& Salant, Incorporated, 92 NLRB 417. Here,the general practice did not exist.In John S. Barnes Corporation, 92 NLRB 589, it was held:.it is not inherently impossible that an employer who entertains union animus andwho is guilty of the illegal conduct here related, may still find himself in a positionwhere..it is necessary to discharge union members for economic reasons, or indeedfor any reason other than for a purpose prescribedby the Act.In the instant case, there is no showing that it was the general practice for the Respondentto recall laid-off employees, nor is there any credible testimony proving that the Respondententertained union animus. The preponderance of evidence proves otherwise.The Trial Examiner finds that the employment of Earl Garth Smith and Bernice Smith wasterminated by the Respondent in connection with a general layoff of employees in the depart-ment in which they were employed, and for no other reason, and further finds no substantialevidence to support the allegations of the complaint.Upon the basis of the foregoing findings of fact and upon the entire record in the case, andafter full consideration, the Trial Examiner makes the following 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The operations of the Respondent, Commander Mills, Inc., constitute trade, traffic, andcommerce among the several States, within the meaning of Section 2 (6) of the Act.2.Textile Workers Union of America, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaning of Section8 (1) of the Act.4.By discharging and refusing to reinstate Earl Garth Smith and Bernice Smith, theRespondent has not engaged in unfair labor practices within the meaning of Section 8 (3) ofthe Act.[Recommendations omitted from publication.]SUTHERLAND PAPER COMPANYandINTERNATIONALPRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTHAMERICA, A. F. L., Petitioner.Case No.7-RC-2200. July30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Russell W.Bradley, hearing officer. The hearing officer referred to theBoard a motion of the Intervenor, Independent Union of Suther-land Paper Company Employees, Inc., herein called the Inde-pendent, todismiss thepetition.For reasons hereinafterstated, the motion is denied. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with thiscase to athree-member panel [Members Houston, Murdock, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer isengaged incommerce within the mean-ing of the National Labor Relations Act.2.The labororganizationsinvolved claim to representcertain employees of the Employer.3.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeks a unitcomposed of employees indivisions 2, 5, and 9 of the Employer's Kalamazoo, Michigan,plants, who are employed in the following job classifications,togetherwith their apprentices,assistants,and helpers:Journeymen printing and cuttingpressmen inthe printing andcutting departments, journeymenstonemen,journeymen plate-men, journeymen diemakers, journeymen rubber platemakersand journeymen color matchers. The Employer and the Inde-pendent contend that the employees sought by the Petitionermay not appropriately be severed from the existing production106 NLRB No. 85.